As filed with the Securities and Exchange Commission on February 20, 2014 File No. 333-175410 File No. 811-22578 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. Post-Effective Amendment No. 3 [X] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] Amendment No.6 [X] VERICIMETRY FUNDS (Exact name of Registrant as Specified in Charter) 790 E. Colorado Blvd., 9th Floor Pasadena, CA 91101 (Address of Principal Executive Office) (818) 813-1351 (Registrant's Telephone Number, including Area Code) Glenn S. Freed President Vericimetry Funds 790 E. Colorado Blvd., 9th Floor Pasadena, CA 91101 (Name and address of agent for Service) Copies of Communications to: Michael V. Wible Thompson Hine LLP 41 South High Street, Suite 1700 Columbus, OH 43215 It is proposed that this filing will become effective (check appropriate box) [] immediately upon filing pursuant to Rule 485(b). [X] on February 20, 2014 pursuant to Rule 485(b). [] on (date) pursuant to Rule 485(a)(1). [] 60 days after filing pursuant to Rule 485 (a)(1). [] 75 days after filing pursuant to Rule 485 (a)(2). [] on (date) pursuant to Rule 485(a)(2). If appropriate, check the following box: [] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended, and the Investment Company Act of 1940, as amended, the Registrant certifies that it meets all of the requirements for effectiveness of this Amendment to its Registration Statement pursuant to Rule 485(b) under the Securities Act of 1933 and has duly caused this Post-Effective Amendment to its Registration Statement to be signed on its behalf by the undersigned, duly authorized, in the city of Los Angeles, State of California, on this20th day ofFebruary 2014. VERICIMETRY FUNDS By: /s/ Glenn S. Freed Name: Glenn S. Freed Title: Chairman, President, Treasurer & Trustee Pursuant to the requirements of the Securities Act, this Post-Effective Amendment to the Registration Statement has been signed below by the following persons in the capacities and on the date indicated: Name Title Date /s/ Glenn S. Freed Glenn S. Freed Chairman, President, Treasurer & Trustee February 20, 2014 Trustees David G. Chrencik* David G. Chrencik Trustee February 20, 2014 Kenneth A. Merchant* Kenneth A. Merchant Trustee February 20, 2014 Brian K. Wing* Brian K. Wing Trustee February 20, 2014 *By /s/ Glenn S. Freed Glenn S. Freed, pursuant to a Power of Attorney dated January 30, 2014 and incorporated herein by reference. C-2 Exhibit Index Exhibit No. Description of Exhibits EX-101.INS XBRL Instance Document EX-101.SCH XBRL Taxonomy Extension Schema Document EX-101.CALC XBRL Taxonomy Extension Calculation Linkbase EX-101.DEF XBRL Taxonomy Extension Definition Linkbase EX-101.LAB XBRL Taxonomy Extension Labels Linkbase EX-101.PRE XBRL Taxonomy Extension Presentation Linkbase SK 27 C-3
